TATE, Judge.
This is a companion suit to Henderson v. Shewbart, La.App., 112 So.2d 727.
*730The tutor of Roberta Sue Duhon, a passenger in the Henderson automobile, appeals from dismissal of his suit seeking to hold co-defendant Shewbart and his liability insurer solidarily liable with defendant Trainer (whose negligence the trial court held solely responsible for the accident in question) for damages sustained through his little girl’s personal injuries resulting from the accident.
Finding no error in the District Court’s judgment, for the reasons more fully stated in the companion suit above cited, the judgment is affirmed.
Affirmed.